Opinion issued May 19, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00080–CV




ESSIE THOMAS, Appellant

V.

MELVIN SESSION, Appellee




On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2003-46805




MEMORANDUM OPINIONAppellant Essie Thomas has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov’t
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004-2005) (listing fees
in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellant Essie Thomas
filed a withdrawal of her notice of appeal and a motion to dismiss.  See Tex. R. App.
P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of required fees.  All pending motions
are denied.
PER CURIAM
Panel consists of Justices Taft, Nuchia, and Bland.